Fourth Court of Appeals
                                San Antonio, Texas
                                      August 2, 2018

                                   No. 04-18-00205-CV

                                      Trece MEUTH,
                                         Appellant

                                             v.

                                   CITY OF SEGUIN,
                                       Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 14-0546-CV-A
                          Honorable William Old, Judge Presiding

                                      ORDER

       After we reset the appellate timetable and granted Appellant’s first motion
for an extension of time to file the brief, the brief was due on August 8, 2018.
Before the due date, Appellant filed an unopposed second motion for extension of
time to file the brief until September 7, 2018, for a total extension of sixty days.
        Appellant’s motion is GRANTED. Appellant’s brief is due on September 7,
2018.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court